

Exhibit 10.2
Restricted Share Unit Agreement
This Restricted Share Unit Agreement (this "Agreement") is made and entered into
as of July 1, 2015 (the "Grant Date") by and between GSE Systems, Inc., a
Delaware corporation, (the "Company") and Kyle Loudermilk (the "Grantee").
WHEREAS, the Company has adopted the GSE Systems, Inc. 1995 Long-Term Incentive
Plan, as amended and restated effective March 6, 2014 (the "Plan"), pursuant to
which Restricted Share Units may be granted;
WHEREAS, as of the date hereof,  the Company and the Grantee have entered into
an employment agreement (the "Employment Agreement") pursuant to which Grantee
shall be employed as the Company's President and Chief Executive Officer; and
WHEREAS, the Company has determined that it is in the best interests of the
Company and its stockholders to grant the award of Restricted Share Units
provided for herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
1.    Grant of Performance Restricted Share Units. Pursuant to Section 6 of the
Plan, the Company hereby grants to the Grantee an Award for a target number of
Restricted Share Units.  Each Restricted Share Unit ("RSU") represents the right
to receive one share of Common Stock (as defined in Exhibit 1), subject to the
terms and conditions set forth in this Agreement and the Plan. The number of
RSUs that actually vest for the Performance Period will be determined by the
level of achievement of the Performance Goals in accordance with Exhibit 1
attached hereto. Capitalized terms that are used but not defined herein have the
meanings ascribed to them in the Plan.
 
2.    Performance Period. For purposes of this Agreement, the term "Performance
Period" shall be the period commencing on the date the Grantee signs his
Employment Agreement with the Company and ending on June 30, 2021.
 
3.    Performance Goals.
 
3.1        The number of RSUs vested will be determined based on the level of
achievement of the Performance Goals in accordance with Exhibit 1. All
determinations of whether Performance Goals have been achieved, the number of
RSUs vested, and all other matters related to this Section 3 shall be made by
the Board of Directors, in their sole discretion.
 
3.2        Promptly following completion of a Performance Goal, the Board of
Directors  will review and certify in writing (a) whether, when and to what
extent, the Performance Goal has been achieved, and (b) the number of RSUs that
vest, if any, subject to compliance with the requirements of Section 4. Such
certification shall be final, conclusive and binding on the Grantee, and on all
other persons, to the maximum extent permitted by law.
 
4.    Vesting of RSUs. The RSUs are subject to forfeiture until they vest.
Except as otherwise provided herein, the RSUs will vest and become
nonforfeitable as of the day the Performance Goal is satisfied as certified by
the Board of Directors in accordance with Section 3.2.  The number of RSUs that
vest and become payable under this Agreement shall be determined by the Board of
Directors based on the level of achievement of the Performance Goals set forth
in Exhibit 1.  Notwithstanding anything herein to the contrary, any unvested
RSUs will expire on June 30, 2021.
 
5.    Termination of Employment.
 
5.1        Except as otherwise expressly provided in this Agreement or the
Employment Agreement, if the Grantee's employment under the terms of his
Employment Agreement terminates for any reason at any time before all of his or
her RSUs have vested, the Grantee's unvested RSUs shall be automatically
forfeited upon such termination of employment, and neither the Company nor any
Affiliate shall have any further obligations to the Grantee under this
Agreement.
 
5.2        Notwithstanding Section 5.1, if the Grantee's employment is
terminated on or before June 30, 2016 (i) by the Company for any reason other
than death, Disability (as defined in the Employment Agreement) or Cause (as
defined in the Employment Agreement) or (ii) by the Grantee for Good Reason (as
defined in the Employment Agreement), then 75% of the unvested RSUs shall vest.
 
5.3        Notwithstanding Section 5.1, if the Grantee's employment is
terminated on or after June 30, 2016 but before June 30, 2017 (i) by the Company
for any reason other than death, Disability or Cause or (ii) by the Grantee for
Good Reason, then 65% of the unvested RSUs shall vest.
 
5.4        Notwithstanding Section 5.1, if the Grantee's employment terminates
on or before June 30, 2018 (ii) by the Company for any reason other than death,
Disability or Cause or (ii) by the Grantee for Good Reason; and if the VWAP (as
defined in Exhibit 1) of the Common Stock is greater than $2.50 for the ten
trading day period ending on the trading day immediately prior to the date of
the aforementioned termination of employment, then 50% of the unvested RSUs
shall vest.
 
6.    Effect of a Change in Control. If there is a Change in Control (as defined
in the Employment Agreement), this Section 6 shall determine the vesting of any
unvested RSUs.
 
6.1        If a Change in Control described in Section 10(d)(ii) of the
Employment Agreement occurs (a "10(d)(ii) Event") or if a Change in Control
described in Section 10(d)(i) of the Employment Agreement occurs and is followed
by a termination by the Grantee of his employment for Good Reason pursuant to
the Employment Agreement (a "10(d)(i) Event"), then the Grantee's RSU's shall
vest as follows:
 
(a)      If the Change of Control occurred prior to June 30, 2018, all unvested
RSUs shall vest on the effective date of the Change in Control with respect to a
10(d)(ii) Event, or on the effective date of termination for Good Reason with
respect to a 10(d)(i) Event.
 
(b)      If the Change of Control occurred on or after June 30, 2018, and if the
VWAP of the Common Stock is greater than $2.50 for the ten trading day period
ending on the trading day immediately prior to the effective date of the Change
in Control, 50% of the unvested RSUs shall vest on the effective date of the
Change in Control with respect to a 10(d)(ii) Event, or on the effective date of
termination for Good Reason with respect to a 10(d)(i) Event.
 
(c)      If the Change of Control occurred on or after June 30, 2018, and if the
VWAP of the Common Stock is less than or equal to $2.50 for the ten trading day
period ending on the trading day immediately prior to the effective date of the
Change in Control, none of the unvested RSUs shall vest.
 
6.2        If any other Change in Control event occurs, vesting of RSUs shall be
determined solely in accordance with Section 5.
 
7.    Payment of RSUs. Payment in respect of the RSUs vested for the Performance
Period shall be made in shares of Common Stock and shall be issued to the
Grantee as soon as practicable following the vesting date and, in any event,
within 30 days following the vesting date.  The Company shall (a) issue and
deliver to the Grantee the number of shares of Common Stock equal to the number
of vested RSUs, and (b) enter the Grantee's name on the books of the Company as
the stockholder of record with respect to the shares of Common Stock delivered
to the Grantee.
 
8.    Transferability. Subject to any exceptions set forth in this Agreement or
the Plan, the RSUs or the rights relating thereto may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Grantee.
 
9.    Rights as Stockholder; Dividend Equivalents.
 
9.1        The Grantee shall not have any rights of a stockholder with respect
to the shares of Common Stock underlying the RSUs, including, but not limited
to, voting rights and the right to receive or accrue dividends or dividend
equivalents.
 
9.2        Upon and following the vesting of the RSUs and the issuance of
shares, the Grantee shall be the record owner of the shares of Common Stock
underlying the RSUs unless and until such shares are sold or otherwise disposed
of, and as record owner shall be entitled to all rights of a stockholder of the
Company (including voting and dividend rights).
 
9.3        Grantee is aware that the Company has a policy governing the trades
of its insiders and, in accordance therewith, Grantee acknowledges that he has
been advised to consider execution of a Rule 10b5-1 plan to provide for any
future transactions in the Company's securities that he may desire to make in
order to meet his personal planning needs.  The Company will assist the Grantee
in the preparation of a Rule 10b-5-1 plan, at the Company's expense, upon
Grantee's request.
 
10.            No Right to Continued Service. Neither the Plan nor this
Agreement shall confer upon the Grantee any right to be retained in any
position, as an Employee, Consultant or Director of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Grantee's employment  at any time, with or
without Cause.
 
11.            Adjustments. If any change is made to the outstanding Common
Stock or the capital structure of the Company, if required, the RSUs shall be
adjusted or terminated in any manner as contemplated by Section 7 of the Plan.
 
12.            Tax Liability and Withholding.
 
12.1                  The Grantee shall be required to pay to the Company, and
the Company shall have the right to deduct from any compensation paid to the
Grantee pursuant to the Plan, the amount of any required withholding taxes in
respect of the RSUs and to take all such other action as the Board of Directors
deems reasonably necessary to satisfy all obligations for the payment of such
withholding taxes. The Board of Directors may permit the Grantee to satisfy any
federal, state or local tax withholding obligation by any of the following
means, or by a combination of such means:
 
(a)      tendering a cash payment;
 
(b)      authorizing the Company to withhold shares of Common Stock from the
shares of Common Stock otherwise issuable or deliverable to the Grantee as a
result of the vesting of the RSUs; provided, however, that no shares of Common
Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or
 
(c)      delivering to the Company previously owned and unencumbered shares of
Common Stock.
 
12.2                  Notwithstanding any action the Company takes with respect
to any or all income tax, social insurance, payroll tax, or other tax-related
withholding ("Tax-Related Items"), the ultimate liability for all Tax-Related
Items is and remains the Grantee's responsibility, and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the RSUs or the
subsequent sale of any shares, and (b) does not commit to structure the RSUs to
reduce or eliminate the Grantee's liability for Tax-Related Items.  Within 5
days of any vesting date of an RSU, the Company has the right, but not the
obligation, to purchase from Grantee a number of the vested shares of common
stock underlying such vested RSU equal to 33% of the value of the vested common
stock, using the VWAP of the Common Stock for the five trading day period,
ending on the trading date prior to the vesting event, as reported on the NYSE
MKT or, if the Company's common stock is not then listed on the NYSE MKT, as
reported by such other exchange as shall then have the Company's common stock
listed.
 
13.            Compliance with Law. The issuance and transfer of shares of
Common Stock in connection with the RSUs shall be subject to compliance by the
Company and the Grantee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company's shares of Common Stock may be listed. No shares of Common
Stock shall be transferred unless and until any then applicable requirements of
state and federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel. The Company will ensure that a
sufficient number of shares of its common stock are registered on Form S-8 prior
to the vesting of any RSU.
 
14.            Notices. Any notice required to be delivered to the Company under
this Agreement shall be in writing and addressed to the Senior Vice President
and General Counsel of the Company at the Company's principal corporate offices.
Any notice required to be delivered to the Grantee under this Agreement shall be
in writing and addressed to the Grantee at the Grantee's address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Company) from time to time.
 
15.            Governing Law. This Agreement will be construed and interpreted
in accordance with the laws of the State of Maryland without regard to conflict
of law principles.
 
16.            Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Board of
Directors for review. The resolution of such dispute by the Board of Directors
shall be final and binding on the Grantee and the Company.
 
17.            RSUs Subject to Plan. This Agreement is subject to the Plan as
approved by the Company's stockholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.
 
18.            Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Grantee and the Grantee's beneficiaries, executors and administrators.
 
19.            Severability. The invalidity or unenforceability of any provision
of the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.
 
20.            Discretionary Nature of Plan. The Plan is discretionary and may
be amended, cancelled or terminated by the Company at any time, in its
discretion. The grant of the RSUs in this Agreement does not create any
contractual right or other right to receive any RSUs or other Awards in the
future. Future Awards, if any, will be at the sole discretion of the Board of
Directors of the Company. Any amendment, modification, or termination of the
Plan shall not constitute a change or impairment of the terms and conditions of
the Grantee's employment with the Company.
 
21.            Amendment. The Board of Directors has the right to amend, alter,
suspend, discontinue or cancel the RSUs, prospectively or retroactively;
provided, that, no such amendment shall adversely affect the Grantee's material
rights under this Agreement without the Grantee's consent.
 
22.            Section 162(m). All payments under this Agreement are intended to
constitute "qualified performance-based compensation" within the meaning of
Section 162(m) of the Code. This Award shall be construed and administered in a
manner consistent with such intent.
 
23.            Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code"), and any exemption from Section 409A of the Code, and shall in all
respects be administered in accordance with and interpreted to ensure compliance
with Section 409A of the Code.  Grantee's termination of employment events under
this Agreement shall be interpreted in a manner consistent with the separation
from service rules under Section 409A of the Code.  Furthermore, if, at the time
of termination of employment with the Company, Company has stock which is
publicly traded on an established securities market and Grantee is a "specified
employee" (as defined in Section 409A of the Code) and it is necessary to
postpone the vesting or distribution of Common Stock otherwise payable pursuant
to this Agreement as a result of such termination of employment to prevent any
accelerated or additional tax under Section 409A of the Code, then Company shall
postpone the commencement of the payment of such payment or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to Grantee) that are not otherwise paid within the short-deferral exception
under Section 409A of the Code and are in excess of the lessor of two (2) times
(i) Grantee's then annual compensation or (ii) the limit on compensation then
set forth in Section 401(a)(17) of the Code, until the first payroll date that
occurs after the date that is six months following Grantee's separation from
service with the Company (within the meaning of Section 409A of the Code).  The
accumulated postponed distribution of shares of Common Stock shall be made
within ten days after the end of the six month period.
 
24.            No Impact on Other Benefits. The value of the Grantee's RSUs is
not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.
 
25.            Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
 
26.            Acceptance. The Grantee hereby acknowledges receipt of a copy of
the Plan and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the RSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting or settlement of the RSUs or
disposition of the underlying shares and that the Grantee has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.
[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



 
GSE SYSTEMS, INC.
 
By: /s/ Lawrence M. Gordon
Name:Lawrence M. Gordon
Title:Senior Vice President and General Counsel
     
/s/ Kyle Loudermilk
Kyle Loudermilk
 

--------------------------------------------------------------------------------

EXHIBIT 1


Performance Period
The Performance Period shall be the period commencing on the date the Grantee
signs his Employment Agreement with the Company and ending on June 30, 2021.




Performance Measures
The number of RSUs vested shall be determined by reference to the Volume
Weighted Average Price ("VWAP") of the Company's common stock, calculated to two
decimal places, using all trades completed on a trading day as reported by the
NYSE MKT or, if the Company's common stock is not then listed on the NYSE MKT,
by such other exchange on which the Company lists its common stock. For example,
if the Company's common stock traded three times on a single trading date in the
following amounts (20 shares traded at $2.50, 55 shares traded at $2.51 and 100
shares traded at $2.48), the VWAP for that day would be $2.49.




Determining RSUs Earned
Except as otherwise provided in the Plan or the Agreement, upon execution of his
Employment Agreement, the CEO will receive 850,000 RSUs which will vest as
follows:


1.  200,000 RSUs will vest if the VWAP of the Common Stock as quoted on the NYSE
MKT exceeds $2.50 for a 90 consecutive trading day period.


3.  An additional 200,000 RSUs will vest if the VWAP of the Common Stock as
quoted on the NYSE MKT exceeds $3.25 for a 90 consecutive trading day period.


4.  An additional 200,000 RSUs will vest if the VWAP of the Common Stock as
quoted on the NYSE MKT exceeds $4.25 for a 90 consecutive trading day period.


5.  The remaining 250,000 RSUs will vest if the VWAP of the Common Stock as
quoted on the NYSE MKT exceeds $6.00 for a 90 consecutive trading day period.



